DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Claim 102 is added; claims 81 – 98 and 101 – 102 are pending; claims 85 – 87, 91 – 93, 96 – 98 and 102 are withdrawn from consideration as non-elected subject matter; claims 81 – 96 and 101 have been considered insofar as they read on the elected species, specifically, claims 81 – 84, 88 – 90, 94 – 95 and 101.

Election/Restrictions
Newly submitted claim 102 is directed to a non-elected species of administering a PD-protective bacterial species, per the election on November 6, 2020 of administering an enzyme inhibitor.  Accordingly, claim 102 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81 – 84, 88 – 90, 94 – 95 and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The elected claims and species are drawn to a method for improving a synucleinopathy, the method comprising administering a composition comprising “an inhibitor of an enzyme involved in the in vivo synthesis of a PD enhancing metabolite”.  Claims 94 – 95 recite reducing an unnamed bacterial species in the subject.  These claims are considered genus claims that encompass a wide array of “inhibitors of an enzyme” as well as any compound or molecule that functions enhance PD, or reduce an unspecified bacterial species.  The specification fails to set forth a representative number of examples of any of these extremely broad categories of compounds in order to reasonably verify possession of such a potentially enormous number of molecules, compounds or inhibitors. 

The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with 
Thus, the written description requirement has not been satisfied.

Response to Arguments
Applicant argues that the specification is not required to define or describe details that are well established terms or procedures in the prior art and that the claims and examples 5 – 6 and 8 are sufficient to demonstrate that applicant had possession of the invention; that the examples demonstrate subjects exhibit increased symptoms of synucleinopathy when gut microbiota promotes microglia activations while “modulated” gut microbiota show decreased symptoms; that example 8 shows administering gut bacteria from “healthy individuals” results in decreased 
However these arguments fail to persuade because the specification fails to describe the “inhibitors of enzymes” as claimed and explained above.  While the specification discloses adjusting a gut microbiome, and also “inhibitors of metabolites” that may include antibodies against metabolites, substrates, intermediates thereof, the specification fails to describe any complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics of an “inhibitor of an enzyme” as claimed.  No relevant enzyme is disclosed or defined to be “involved in” in vivo synthesis of the non-specific metabolites; no single inhibitor is identified or administered; and no guidance is provided such that one would know the structure and function of these molecules.  It is further noted that the specification fails to show or describe any method of treating wherein such an enzyme inhibitor is administered.  Rather, examples 5 and 6 merely correlate increased symptoms of synucleinopathy when gut microbiota promotes microglia activations while “modulated” gut microbiota show decreased symptoms.  It is noted that no examples are drawn to improving a synucleinopathy by administering an inhibitor of an enzyme as claimed and no examples or any part of the specification describes such inhibitors in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these compounds at the time of filing of the present application.  


Claims 81 – 84, 88 – 90, 94 – 95 and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The analysis of whether a claims is supported by the disclosure requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the art to make and use the claimed invention.  The standards for determining whether this burden has been met, is by posing the question: is the experimentation needed to practice the invention undue or unreasonable?  While a patent need not teach what is well known in the art, it must teach one in the art how to make and/use the claimed invention without undue experimentation.  There are many factors to be considered when determining whether the disclosure satisfies the enablement requirement.  These factors include but are not limited to the breadth of the claims; the nature of the invention; the state of the prior art; the level of one of ordinary skill in the art; the level of predictability in the art; the amount of direction provided by the inventor; the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims are drawn to a method for improving a synucleinopathy by administering an inhibitor of an enzyme involved in the in vivo synthesis of PD enhancing microbial metabolites.  Claim 81 recites functional descriptive language of increasing particular bacteria; claims 83 – 84 recite intended functional descriptive language of administering unspecified inhibitors; claims 94 – 95 recite the functional descriptive language of reducing PD enhancing bacterial species; claim 101 recites rhe functional descriptive language of increasing PD protective bacterial species.  It is noted that without reciting the particular structure, materials 
The prior art recognizes the role of gut microbiota in the treatment of Parkinson’s disease.  Van Kessel teaches that gut bacterial tyrosine decarboxylase restricts levels of levodopa, a common treatment for PD, by converting the levodopa to dopamine, thereby rendering the treatment ineffective (abstract).  Van Kessel also states that administering inhibitors of the enzyme does not alter the bacterial activity (p.3-4).  These teachings indicates that the prior art recognizes that administering inhibitors of enzymes involved in microbial metabolite synthesis is not predictable and involves challenges that must be overcome.  The lack of specificity of the compositional elements that provide for a particular function in combination with functional language necessitates that the active ingredient and ingredient that accomplishes the claimed function be disclosed and defined in the manner as taught in the specification for offering properly supported functional language. The instant specification neither teaches one in 

Response to Arguments
Applicant argues that the newly amended claims are enabled as supported by examples 5 – 8 wherein a synucleinopathy is improved; that any experimentation is not unreasonably high; that it would be well within the purview of one in the art to recognize and predict compositions that inhibit PD enhancing microbial metabolites; and that these factors support enablement of the claimed method.
However, these arguments fail to persuade.  
As stated above, the instant claims fail to recite any particular structure, materials or steps that accomplish the function or achieve the result.  As such, all means or methods of resolving the problem may be encompassed by the claim.  It is maintained that unlimited functional claim limitations that extend to all means or methods of resolving a problem is not adequately supported by the instant specification. It is noted that a single claim reciting a functional outcome covering every conceivable means for achieving the stated result fails to satisfy the written description requirement because the specification discloses only those means known to the inventor, and is not commensurate in scope with the claim. (MPEP 2173.05(g)). Moreover, the scope of the claim encompasses undefined inhibitors of undefined enzymes that are “involved with” synthesis of metabolites, wherein such involvement is still further undefined or described.  The specification fails to teach any composition that achieves or exhibits the claimed function of 




Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699